Hill, J.
A contractor brought suit against the owner of a building for $250, the balance alleged to be due under the contract, in the municipal court of Atlanta. The owner filed in the superior court of Eulton County an equitable petition against the contractor and the surety upon its bond, in which the owner claimed damages in the sum of $5,000 for breach of the building contract, alleging that the municipal court of Atlanta was a court of limited jurisdiction and that its jurisdiction did not exceed $500 in amount. The owner prayed that the suit in the mu-ieipal court of Atlanta be enjoined, and that the plaintiff in that suit be required to set up its claim in the equity suit. Held:
1. The owner was entitled to maintain the suit in equity. Kirkpatrick v. Holland, 148 Ga. 708 (98 S. E. 265).
2. The petition as amended set forth a cause of action, and the court did not err in overruling the general demurrers thereto.
3. The special demurrers, in so far as meritorious, were met by the amendments to the petition.

Judgment affirmed.


All the Justices concur.